UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6789


GREGORY C. KRUG,

                Plaintiff - Appellant,

          v.

VICTOR LORANTH, in his individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:14-cv-01829-DCN)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Gregory C. Krug, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory C. Krug seeks to appeal the district court’s order

accepting      the    magistrate      judge’s   recommendation        and    denying

relief    on   Krug’s    complaint      filed   pursuant     to   Bivens     v.   Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We remand for consideration of whether reopening of the

appeal period is merited.

      When the United States or its officer or agency is a party,

parties are accorded 60 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(B),      unless    the    district   court     extends    the    appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a

notice    of    appeal     in    a     civil    case   is     a   jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 6, 2015.         Krug filed his notice of appeal on May 14,

2015. *   Krug’s notice of appeal is clearly untimely.                      However,

under Fed. R. App. P. 4(a)(6), the district court may reopen the



* For the purpose of this appeal, we assume that the date
appearing on Krug’s notice of appeal is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.    Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266, 270 (1988).




                                          2
time to file an appeal if: (1) the moving party did not receive

notice of entry of judgment within 21 days after entry; (2) the

motion is filed within 180 days of entry of judgment or within

14   days    of    receiving       notice     from     the   court,     whichever     is

earlier; and (3) no party would be prejudiced.

     In     his    notice     of   appeal,      Krug    stated   that    he    did   not

receive     notice      of   the   district     court’s      order    dismissing     his

action until the court mailed him a copy on May 6, 2015, in

response to Krug’s April 30 letter of inquiry as to the status

of his case.        Accordingly, we remand for the limited purpose of

permitting        the   district     court      to     determine     whether     Krug’s

notice of appeal should be construed as a motion to reopen the

appeal period, and if so, whether reopening is merited.                              The

record, as supplemented, will then be returned to this court for

further consideration.


                                                                               REMANDED




                                            3